Per Curiam.
Respondent was admitted to practice by this Court in 1986 and resides in the City of Binghamton, Broome County.
We grant petitioner’s motion to strike respondent’s name from the roll of attorneys on the ground that he ceased to be an attorney on June 23, 2006, upon his conviction by a plea of guilty in the County Court of Broome County to the crime of aggravated unlicensed operation of a motor vehicle in the first degree, in violation of Vehicle and Traffic Law § 511 (3) (a) (i), a class E felony (see Judiciary Law § 90 [4] [a], [b]; Matter of Weitz, 12 AD3d 773 [2004]). Respondent has not appeared upon or opposed the motion.
Mercure, J.P., Crew III, Peters, Spain and Carpinello *1051concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby disbarred, and his name is stricken from the roll of attorneys, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).